Case 2:20-cr-00296:-DSC. Document,20 Filed 09/29/20 Page 1of3

__ INTHE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA,

UNITED STATES OF AMERICA

“ov, 4 ; camino. 5-29 FILED

JAMES THOMPSON | : | SEP 29 2020

( | CLERK U.S, DISTRICT |
INDICTMENT MEMORANDUM WEST. DIST. OF PENNSYLVANIA

. AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney fox the Western District of Pennsylvania, and Nicole Vasquez Schmitt,
Assistant United States Attorney for said District, and submits this Indictment Memorandum to”
the Court:
I. THE INDICTMENT
A federal grand jury returned a-one-count indictment against the above-named ~

defendant for an alleged violation of federal law: |

 

COUNT OFFENSE/DATE : | TYTLE/SECTION

Possession of an unregistered firearm:
: . . ;

On or about July 17, 2020 | 26US.C. §5861(d)

Il. ELEMENTS OF THE OFFENSE
As to Count 1: | 3
‘In order for the crime of possession of an unregistered firearm, in violation of Title
26, United States Code, Section 5861 (d), to be established, the government must prove all of the
following essential elements beyond a reasonable doubt:

1, That the defendant knowingly possessed a firearm;

|
i
|
Case 2:20-cr-00296-DSC Document:20 Filed 09/29/20 Page 2 of 3

2. | That this firearm was a rifle having a barrel of less than 16 inches in length;

3. That the defendant knew of the characteristics of the firearm, that is, that it
was a rifle having a barrel of less than 16 inches in length;

4, That this firearm was in operating condition; and

5. ° That this firearm was not registered to the defendant in the National
- Firearms Registration and Transfer Record. It does not matter whether the defendant knew that
the firearm was not registered or had to be registered.

Third Circuit Model Criminal Jury Instruction 6.26.5861.

It. PENALTIES

As to Count 1: Possession of an unregistered firearm (26 U.S.C. § 5861(d)):

1 _ Aterm of i imprisonment of not more than t ten (10) years. (26 U.S.C. § —
s861(d); | =o 7

2. A fine of not more than $250, 000 (18 U.S.C. § 3571(b)(3));

3. A term of supervised release of not more than three (3) years (18 U.S.C. §
3583).

IV. MANDATORY SPECIAL ASSESSMENT
|
A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
Case 2:20-cr-00296-DSC Document'20 Filed 09/29/20 Page 3 of 3

V. RESTITUTION
Not applicable in this case. :
VI. FORFEITURE
As set forth in the Indictment, forfeiture may be applicable in this case.
Respectfally submitted,

SCOTT W. BRADY
United States Attorney

/s/‘Nicole Vasquez Schmitt
NICOLE VASQUEZ SCHMITT
Assistant U.S. Attorney

PA ID No. 320316
